Citation Nr: 0400736	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-00 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for stricture of the 
esophagus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
January 1970, which included service in Vietnam.  According 
to a DD Form 214, the veteran also had full-time active duty 
in the Army National Guard from May 1980 to July 1987.

This appeal arises from a January 2002 rating decision by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
stricture of the esophagus.

In his Notice of Disagreement, dated March 2002, the veteran 
stated that he wanted to appeal the RO's decision to deny 
service connection for stricture of the esophagus as well as 
a denial for service connection for a skin condition and a 
decision that new and material evidence had not been 
submitted to reopen a claim for service connection for 
residuals of a back injury.  However, in his substantive 
appeals dated December 2002 and January 2003, the veteran 
only perfected an appeal as to the issue of service 
connection for stricture of the esophagus.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.   Of particular note, 
under the VCAA, VA has a duty to provide a medical 
examination or obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(4).

The veteran has a current diagnosis of stricture of the 
esophagus and there is evidence of treatment for epigastric 
discomfort in the veteran's service medical records.  
However, the veteran's claim file does not include an 
etiological opinion as to whether the veteran's current 
condition was initially manifested during service or was 
otherwise related to such service.  The Board finds that such 
an opinion is necessary to decide the claim.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
determine the nature of any disability 
affecting the esophagus.  All indicated 
tests and examinations should be 
conducted.  The examiner should also 
provide an etiological opinion as to 
whether it is as least as likely as not 
(i.e., probability of 50 percent or more) 
that any disability of the esophagus now 
present was either initially manifested 
during service or was otherwise related 
to such service.  In providing the 
opinion, the examiner must review the 
veteran's claim folder and provide a 
basis for the conclusion.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




